 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

 

BEASLEY ALLEN CROW METHVIN PORTIS &
MILES, PC

Sharon J. Zinns, Esq.

4200 Northside Pkwy NW

Building Fourteen, Suite 100

Atlanta, GA 30327

Email: Sharon.Zinns@BeasleyAllen.com

Telephone: (678) 434-9679

Fax: (334) 954-7555

Attorneys for Plaintiffs

SZAFERMAN, LAKIND,
BLUMSTEIN & BLADER, P.C.

Robert E. Lytle, Esq.

101 Grovers Mill Road, Suite 200

Lawrenceville, N.J. 08648

Email: RLytle@szaferman.com

Telephone: (609) 275-0400

Fax: (609) 275-4511

 

In Re:
Imerys Talc America, Inc.

 

 

JANET JOHNSON and HERBERT JOHNSON,

Plaintiffs,
Vv.

BRENNTAG NORTH AMERICA;

BRENNTAG SPECIALTIES, INC., as successor-in-
interest to MINERAL PIGMENT

SOLUTIONS, INC., as successor-in-interest to
WHITTAKER CLARK & DANIELS, INC.;

CHANEL, INC.

CYPRUS AMAX MINERALS COMPANY,
individually and as successor-in-interest to

American Talc Company, Metropolitan Talc
Company, Inc., Charles Mathieu, Inc., Resource
Processors, Inc. and Windsor Minerals, Inc.;

CYPRUS MINERAL CO., individually and as
Successor-in-interest to American Tale Company,

 

 

Case No. 19-01335-KCF
Lead Case No: 19-10289-LSS
Chapter 11

Hearing Date: June 4, 2019
Judge:

Hon. Kathryn C. Ferguson, Chief
Judge
 

 

Metropolitan Tale Company, Inc., Charles Mathieu,
Inc., Resource Processors, Inc. and Windsor Minerals,
Inc.;

IMERYS TALC AMERICA, INC., f/k/a Luzenac
America, Inc., individually and as successor-in-
Interest to Windsor Minerals, Inc.;

JOHNSON & JOHNSON;

JOHNSON & JOHNSON CONSUMER
COMPANIES, INC.,;

WHITTAKER CLARK & DANIELS, INC.,
Individually and as successor-in-interest to American
Talc Company, Metropolitan Tale

Company, Inc., Charles Mathieu, Inc., and

Resource Processors, Inc.;

JOHN DOE CORPORATIONS 1-50;
JOHN DOE CORPORATIONS 51-100;

Defendants.

 

 

Adjournment Request

1. I, Arnold C. Lakind, Esq.,
am the attorney for: Janet Johnson and Herbert Johnson,

C am self represented,

and request an adjournment of the following hearing for the reason set forth below.

Matter: Janet Johnson and Herbert Johnson v. Brenntag North America, et al., Case
No. 19-01335-KCF

Current hearing date and time: June 4, 2019; 10:00 A.M.
New date requested: June 18, 2019; 10:00 A.M.

Reason for adjournment request: Due to the unavailability of Plaintiffs’ counsel, we
request the court’s permission to carry the motions to remand filed in the following cases
from June 6" to June 18": Johnson v. J&J (Case No. 19-01335), Vidalier v. J&J (Case
No. 19-01227), and.Kelley-Stramer v. J&J (Case No. 19-01223). A separate
adjournment request form is being filed with the court for each case.
2. Consent to adjournment:

I have the consent of all parties. C1 I do not have the consent of all parties (explain
below):

I certify under penalty of perjury that the foregoing is true.

Date: May 28, 2019 s/ Arnold C. Lakind
Signature

COURT USE ONLY:

The request for adjournment is:

C1 Granted New hearing date: L] Peremptory
(] Granted over objection(s) New hearing date: CL] Peremptory
C Denied

IMPORTANT: If your request is granted, you must notify
interested parties who are not electronic filers of the new hearing

date.
